F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 24 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    WAYNE C. HANSON,

                Plaintiff-Appellant,

    v.                                                   No. 98-5127
                                                  (D.C. No. 96-CV-1100-EA)
    KENNETH S. APFEL,                                    (N.D. Okla.)

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Wayne C. Hanson appeals from the district court’s decision affirming the

Commissioner’s denial of his applications for Social Security disability insurance

benefits and Supplemental Security Income benefits. We review the

Commissioner’s decision to determine whether the factual findings are supported

by substantial evidence and whether the correct legal standards were applied.      See

Castellano v. Secretary of Health & Human Servs.      , 26 F.3d 1027, 1028 (10th

Cir.1994).

      Hanson was apparently diagnosed with non-insulin dependent diabetes

mellitus in 1989, although the record contains no medical evidence of his diabetes

(or any other medical condition) prior to August 1993. Hanson applied for

benefits in October 1993 claiming disability since August 1991 primarily due to

fatigue and other limitations imposed by his diabetes. Because his insured status

expired on December 31, 1992, he had to be found disabled by that date to be

entitled to disability insurance benefits under Title II of the Social Security Act.

See Henrie v. United States Dep’t of Health & Human Servs.       , 13 F.3d 359, 360

(10th Cir. 1993).

      Following a hearing in August 1994, an administrative law judge

determined that Hanson was not disabled. The ALJ found that he was severely

impaired by diabetes with mild neuropathy, and that he could not perform his past

relevant work as a welding and manufacturing engineer and electrical mechanic,


                                           -2-
which was performed at the medium exertional level. The case thus proceeded to

step five of the five-step process for determining disability.   See 20 C.F.R. §§

404.1520, 416.920. The ALJ concluded that despite his diabetes, Hanson could

still perform the full range of light work restricted only by an inability to climb.

Relying on the Medical-Vocational Guidelines, 20 C.F.R. Pt. 404, Subpt. P., App.

2, Rules 202.15, 202.05, and 202.07, and the testimony of a vocational expert, the

ALJ found there were other jobs available Hanson could perform and thus was not

disabled. After considering additional evidence submitted by Hanson, the

Appeals Council denied review, thus making the ALJ’s decision the final decision

of the Commissioner.

       On appeal, Hanson raises three related arguments. First, he contends that

the ALJ failed to comply with 20 C.F.R. § 404.1512(d)(2) and obtain medical

records covering the period relevant to his Title II claim, that is, from the date of

his application for benefits to the time his insured status expired. As a result, he

contends, the ALJ did not have the evidence necessary to meet the

Commissioner’s step-five burden of showing he retained the functional capacity

to work. Second, he contends that the ALJ’s determination with respect to his

SSI claim that he could perform nearly the full range of light work is not

supported by substantial evidence because there is insufficient evidence he could

perform the standing requirement of light work, especially in light of the


                                             -3-
additional evidence he submitted to the Appeals Council. Third, Hanson claims

that in affirming the ALJ’s decision, the district court failed to apply the correct

step-five burden.

       Hanson’s first contention begins with what is essentially a duty-to-develop

argument. A claimant is responsible for furnishing medical evidence of claimed

impairments, see § 404.1512(a), (c), but the Commissioner also has the duty to

ensure that an adequate record is developed relevant to the issues raised,   see

Hawkins v. Chater , 113 F.3d 1162, 1164 (10th Cir. 1997). Consistent with this

duty, 20 C.F.R. § 404.1512(d) states that the Commissioner will make “every

reasonable effort” to help a claimant get records from his or her medical sources.

       On the disability report Hanson filed when applying for benefits, which

asked him to identify doctor, hospital and clinic treatment related to his claimed

impairments, he did not identify any treatment for any alleged impairment prior to

August 1993. See Appellant’s App. Vol. II at 136-38. The ALJ was well aware

of the lack of medical evidence covering Hanson’s insured period from the

application date to the date Hanson’s insured status expired, and stated to

Hanson’s counsel at the close of the hearing:

       As I reviewed the file I seem to have, see a problem area or a
       potential problem area, the date last insured, December 31st of ’92.
       What I would like for you to help me on is help me to understand
       what evidence most strongly supports disability from the alleged
       onset date to the date last insured.


                                            -4-
Id. at 79. Counsel responded that “[t]hat’s the evidence we’re trying to obtain.”

Id. at 80. Counsel apparently never did, at least he never submitted it, nor did he

request assistance from the ALJ in obtaining the evidence.

       Despite his failure to present any relevant medical evidence, Hanson

contends that a medical history taken from Hanson in 1993 indicating that he had

been “started on micronase by Dr. Sweeden in Grove, Ok.” at some unknown

time, id. at 167, and that he had eye surgery by Dr. Cole in 1992 at some unknown

location, see id. at 170, should have prompted the ALJ to obtain the relevant

records of these treatments. As already noted, Hanson did not identify these

treatments or doctors on his disability report. Moreover, there is no indication

that Hanson or his counsel has ever tried to obtain the medical records he claims

the ALJ should have obtained, which casts considerable doubt on the relevance of

the evidence and existence of any prejudice he may have suffered from the ALJ’s

not obtaining it.   See Hawkins , 113 F.3d at 1169 (citing   Shannon v. Chater , 54
F.3d 484, 488 (8th Cir. 1995)). Given Hanson’s failure to identify his medical

providers for the relevant period, to provide the evidence himself or ask the

Commissioner for assistance, and to show the relevance of any evidence he claims

the ALJ should have obtained, we conclude he has not demonstrated the ALJ

violated the duty to develop.




                                            -5-
       The second part of Hanson’s Title II argument is that the absence of

medical evidence from his insured period precluded the Commissioner from

meeting his step-five burden of showing that he could still work despite his

diabetes. This argument proves too much. Hanson had the burden of producing

medical evidence showing the severity of his impairment,        see 20 C.F.R. §

404.1512(a), (c); we have already rejected his contention the ALJ failed to

adequately develop the record. As he recognizes, the record does not contain any

relevant medical evidence. Only his own statements supported his claim that he

had diabetes during this period, and there is no medical evidence of its severity.

While with this absence of medical evidence, we are at a loss to explain how his

Title II claim proceeded beyond even step two,        see id. § 1528(a) (claimant’s

statements alone insufficient to establish existence of impairment);      Williams v.

Bowen , 844 F.2d 748, 750 (10th Cir.1988),     1
                                                   the ALJ did not err by not identifying

evidence of Hanson’s abilities in light of the unknown effect of a controllable

impairment like diabetes.   2




1
      In his decision, the ALJ did not segregate and separately analyze the two
relevant periods--the Title II period and the subsequent SSI period. There is
substantial evidence in the record for step-two purposes regarding the severity of
Hanson’s diabetes in the latter period.
2
      Although only directly relevant to his SSI claim, the ALJ found that
Hanson had a lackadaisical attitude toward following the prescribed regimen for
controlling his diabetes.

                                             -6-
      With respect to his SSI claim, Hanson argues that substantial evidence does

not support the ALJ’s finding that he retained the capacity to perform the standing

required by the performance of light work, and that the district court failed to

recognize that in this step-five case, the Commissioner has the burden on this

issue. The ALJ noted that, although his doctor had restricted him to

“nonweightbearing” activities for several months due to a foot ulcer, the doctor

concluded that the ulcer had completely healed by December 1993. His doctors

discussed foot care and orthotics with him, but never indicated there were any

further limitations in his ability to stand or bear weight. The consultative medical

examiner found that there was diminution of sensation in both feet, but that his

gait was safe and stable. Hanson testified that he did yard work and could walk

half a mile, and the ALJ found his credibility to be suspect and his assessment of

his abilities to be understated. The evidence submitted to the Appeals Council

regarding foot pain, spasms and numbness did not indicate any new or worsening

symptoms. We conclude that substantial evidence supports the ALJ’s finding

regarding Hanson’s capacity to do light work, and that neither the ALJ nor district

court erred in applying the appropriate burden.




                                         -7-
The judgment of the district court is AFFIRMED.



                                          Entered for the Court



                                          Mary Beck Briscoe
                                          Circuit Judge




                                -8-